The opinion of the court was delivered by
Bennett, J.
The County Court dismissed the report of the railroad commissioners, assessing land damages, and this is an attempt to have that decision revised in this court, upon exceptions. It has frequently been decided in this court, that the proceedings in laying out highways and assessing the land damages, are assimilated to session proceedings, and are not according to the course of the common law. The proceedings to assess land damages, where the land is taken for a railroad, are of the same character. The statute providing for the bringing of cases before this court upon exceptions, extends only to cases in which the proceedings in the-court below are according to the course of the common law; and it is well settled, that road cases cannot be brought up in the manner here attempted.
On the merits of the question, we express no opinion.
The case not being properly in this court, the exceptions are dismissed with costs.